DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/12/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/14/2017. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
	Restriction/Election of Species
Applicant's election with traverse of Species II (Claims 5 and 9-11) in the reply filed on X1/26/2022 is acknowledged.  

Based on applicants remarks, the requirement will be withdrawn and both Species will be examined. 
Status of Application
Claims 1-11are pending. Claims 9-11 have been added. Claims 1 and 5 are the independent claims. This Non-Final Office action is in response to the “Election of Species” received on 1/26/2022. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 1-11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “for” and “that” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 has/have been interpreted to cover the corresponding 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-11 state a movement unit for movement. In the specification, the corresponding structure found was “Specifically, the movement device 20 includes a power source such as an electric motor and an internal combustion engine, wheels (front wheels and rear wheels), a transmission, a steering device, a braking device, a vehicle body that supports the components, and the like which constitutes the vehicle 1. The vehicle body includes a vehicle room for occupants, and the mobile-body information acquiring system and an interface with the occupants, for example, an input and output device are provided in the vehicle room.” [Specification, ¶ 0029]
Office Note: The Office will interpret this as an ECU.
 Claims 1-11 state a calculation unit that performs calculation relating to the movement. In the specification, the corresponding structure found was “The control device 10 is constituted by an electronic control unit (hereinafter, referred to as "ECU") (not illustrated) that controls the movement device 20. The control device 10 includes a calculation unit 11. The calculation unit 11 performs calculation relating to movement of the vehicle 1. Specifically, the calculation unit 11 includes a processing unit 111 connected to a storage medium (not illustrated) that stores a program or the like, and in a case where a host vehicle corresponds to a vehicle serving as a first mobile body (hereinafter, referred to as "subject vehicle 1-1"), the processing unit 111 sets a time 
Office Note: The Office will interpret this as an ECU
Claims 1-11 state a communication unit that moves in combination with the movement unit and performs communication of an output from the calculation unit as information. In the specification, the corresponding structure found was “The communication unit 30 is configured to transmit a result output from calculation by the calculation unit 11 as information. Specifically, the communication unit 30 includes the transceiver 31” [Specification, ¶ 0035].
Claims 1-11 state a processing unit that sets a time point or time at which a first mobile body desires to take an action about movement or a time point or time in the very near future which the first mobile body desires to know in relation to movement. In the specification, the corresponding structure found was “The control device 10 is constituted by an electronic control unit (hereinafter, referred to as "ECU") (not illustrated) that controls the movement device 20. The control device 10 includes a calculation unit 11. The calculation unit 11 performs calculation relating to movement of 
Office Note: The Office will interpret this as an ECU
Claims 5 and 9-11 state a reception unit that receives a time point or time at which a first mobile body desires to take an action about movement or a time point or time in the very near future which the first mobile body desires to know in relation to movement as information. In the specification, the corresponding structure found was “The communication unit 30 is configured to transmit a result output from calculation by the calculation unit 11 as information. Specifically, the communication unit 30 includes the transceiver 31” [Specification, ¶ 0035].
Claims 5 and 9-11 state a transmission unit that transmits information of a calculation result obtained by the calculation unit to the first mobile body. In the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
or time at which a first mobile body desires to take an action about movement or a time point or time in the very near future which the first mobile body desires to know in relation to movement” and what is being claimed is unclear. Are there two or three or four options as to what is being set? As currently presented, Claim 1 fails to clearly define the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any time point as reading on this limitation. Appropriate action is required.
Claim 2 state “wherein the time point or the time that is transmitted by the communication unit is a time point after predetermined time from a current time point or a transmission time point” and what is being claimed is unclear. Are there two or three or four options as to what is the time point? As currently presented, Claim 2 fails to clearly define the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any time point as reading on this limitation. Appropriate action is required.
Claim 3 state “wherein the time point or the time that is set by the processing unit includes a plurality of time points or a plurality of kinds of time in the future which are closer to the present in comparison to a time point or time at which the first mobile body desires to take an action about movement, or a time point or time in the very near future which the first mobile body desires to know in relation to movement” and what is being claimed is unclear. Are there two or three or four options as to what is the plurality of time points? As currently presented, Claim 3 fails to clearly define the metes and 
Claim 5 is rejected under the same rational as Claim 1.
Claim 6 is rejected under the same rational as Claim 1.
Claim 7 is rejected under the same rational as Claim 1.
Claim 8 is rejected under the same rational as Claim 1.
Claim 9 is rejected under the same rational as Claim 2.
Claim 10 is rejected under the same rational as Claim 3.
Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 5, 6, 7, 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites setting, receiving, transmitting data.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the setting, receiving, transmitting data steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of setting, receiving, transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the setting, receiving, transmitting data steps amounts to 
Dependent claim(s) 2-4 and 9-11 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1, 5, 6, 7, and 8.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 are rejected under 35 USC 103 as being unpatentable over Lehmann et al. (United States Patent Publication 2018/0321689) in view of Blasco Serrano et al. (United States Patent Publication 2016/0360524).
With respect to Claim 1: While Lehman discloses “A mobile-body information acquiring system that exchanges information between mobile bodies” [Lehmann, ¶ 0033-0037]; 
“including a movement unit for movement” [Lehmann, ¶ 0033-0037]; 
“a calculation unit that performs calculation relating to the movement” [Lehmann, ¶ 0033-0037];

“wherein the calculation unit includes a processing unit that sets a time point or time at which a first mobile body desires to take an action about movement or a time point or time in the very near future which the first mobile body desires to know in relation to movement” [Lehmann, ¶ 0033-0037]; 
“and the communication unit transmits information of the time point or the time which includes time point information expressed by a time point” [Lehmann, ¶ 0033-0037];
Lehmann does not specifically state an absolute time.
Blasco Serrano, which is also a vehicle to vehicle communication system teaches “and the communication unit transmits information of the time point or the time which includes time point information expressed by an absolute time point” [Blasco Serrano, ¶ 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Blasco Serrano into the invention of Lehmann to not only using projected trajectory of vehicles communicated for collision avoidance as Lehmann discloses  but to also use absolute time reference frames such as UTC as taught by Blasco Serrano with a motivation of creating a more robust system that has a higher precision [Blasco Serrano, ¶ 0064]. Additionally, the claimed invention is merely a combination of old, well known elements such as V2V collision 
With respect to Claim 2: Lehman discloses “The mobile-body information acquiring system according to claim 1, wherein the time point or the time that is transmitted by the communication unit is a time point after predetermined time from a current time point or a transmission time point” [Lehmann, ¶ 0033-0037].
With respect to Claim 3: Lehman discloses “The mobile-body information acquiring system according to claim 1, wherein the time point or the time that is set by the processing unit includes a plurality of time points or a plurality of kinds of time in the future which are closer to the present in comparison to a time point or time at which the first mobile body desires to take an action about movement, or a time point or time in the very near future which the first mobile body desires to know in relation to movement” [Lehmann, ¶ 0033-0037].
With respect to Claim 4: Lehman discloses “The mobile-body information acquiring system according to claim 3, wherein the communication unit transmits information of at least two or more time points or two or more kinds of time among the plurality of time points or the plurality of kinds of time which are set through communication performed once” [Lehmann, ¶ 0033-0037].
With respect to Claim 5: While Lehman discloses “A mobile-body information acquiring system that exchanges information between mobile bodies including a communication unit and a movement unit” [Lehmann, ¶ 0033-0037]; 

“a movement unit” [Lehmann, ¶ 0033-0037]; 
“a reception unit that receives a time point or time at which a first mobile body desires to take an action about movement or a time point or time in the very near future which the first mobile body desires to know in relation to movement as information” [Lehmann, ¶ 0033-0037]; 
“a calculation unit that calculates the information relating to movement of a second mobile body on the basis of the time point or time” [Lehmann, ¶ 0033-0037]; 
“and a transmission unit that transmits information of a calculation result obtained by the calculation unit to the first mobile body” [Lehmann, ¶ 0033-0037]; 
“wherein the information that is transmitted to the first mobile body includes time point information expressed by a time point” [Lehmann, ¶ 0033-0037];
Lehmann does not specifically state an absolute time.
Blasco Serrano, which is also a vehicle to vehicle communication system teaches “and the communication unit transmits information of the time point or the time which includes time point information expressed by an absolute time point” [Blasco Serrano, ¶ 0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Blasco Serrano into the invention of Lehmann to not only using projected trajectory of vehicles communicated for collision avoidance as Lehmann 
With respect to Claim 6: all limitations have been examined with respect to the system in claims 1-4. The method taught/disclosed in claim 6 can clearly perform on the system of claims 1-4. Therefore claim 6 is rejected under the same rationale.
With respect to Claim 7: all limitations have been examined with respect to the system in claims 1-4. The program taught/disclosed in claim 7 can clearly perform on the system of claims 1-4. Therefore claim 7 is rejected under the same rationale.
With respect to Claim 8: all limitations have been examined with respect to the system in claims 1-4. The mobile body taught/disclosed in claim 8 can clearly perform on the system of claims 1-4. Therefore claim 8 is rejected under the same rationale.
With respect to Claim 9: Lehman discloses “The mobile-body information acquiring system according to claim 5, wherein the time point or the time that is transmitted by the transmission unit is a time point after a predetermined time from a current time point or a transmission time point” [Lehmann, ¶ 0033-0037].
With respect to Claim 10: Lehman discloses “The mobile-body information acquiring system according to claim 5, wherein the calculation unit includes a 
“and wherein the time point or the time that is set by the processing unit includes a plurality of time points or a plurality of kinds of time in the future which are closer to the present in comparison to a time point or time at which the first mobile body desires to take an action about movement, or a time point or time in the very near future which the first mobile body desires to know in relation to movement” [Lehmann, ¶ 0033-0037].
With respect to Claim 11: Lehman discloses “The mobile-body information acquiring system according to claim 10, wherein the transmission unit transmits information of at least two or more time points or two or more kinds of time among the plurality of time points or the plurality of kinds of time which are set by the processing unit based on communication which the communication unit performed once” [Lehmann, ¶ 0033-0037].
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Jess Whittington/
Art Unit 3669